14-4350
    Zheng v. Sessions
                                                                                                   BIA
                                                                                             Poczter, IJ
                                                                                          A201 139 812


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 18th day of May, two thousand eighteen.

    PRESENT: ROBERT D. SACK,
             REENA RAGGI,
                                                     Circuit Judges,
                        PAUL G. GARDEPHE,
                                                      District Judge.*
    ----------------------------------------------------------------------
    LIN ZHENG,
                                                      Petitioner,

                        v.                                                     No. 14-4350

    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
                                                      Respondent.†
    ----------------------------------------------------------------------
    APPEARING FOR PETITIONER:                         LEWIS G. HU, Esq., New York, New York.

    APPEARING FOR RESPONDENT:                        ENITAN O. OTUNLA, Trial Attorney
                                                     (Benjamin C. Mizer, Principal Deputy Assistant
                                                     Attorney General; Katharine E. Clark, Senior


    * Judge Paul G. Gardephe, of the United States District Court for the Southern District of
    New York, sitting by designation.

    † Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jefferson B.
    Sessions III is automatically substituted for former Attorney General Loretta E. Lynch as
    Respondent.
                                          Litigation Counsel), Office of Immigration
                                          Litigation, United States Department of Justice,
                                          Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is GRANTED.

       Petitioner Lin Zheng, a native and citizen of the People’s Republic of China, seeks

review of the BIA’s affirmance of an Immigration Judge’s (“IJ’s”) denial of Zheng’s

application for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”) based on feared religious persecution and forcible sterilization. See In

re Lin Zheng, No. A201 139 812 (B.I.A. Nov. 5, 2014), aff’g No. A201 139 812 (Immig.

Ct. N.Y. City Oct. 1, 2012). We assume the parties’ familiarity with the underlying facts

and procedural history of this case, which we reference only as necessary to explain our

decision to grant the petition and remand for further consideration.

       Under the circumstances of this case, we review both the BIA’s and IJ’s decisions

“for the sake of completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

(2d Cir. 2006). We review an agency’s factual findings, including adverse credibility

determinations, under the substantial evidence standard, whereby such findings are

“conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B); see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165–66

(2d Cir. 2008). The agency may, “[c]onsidering the totality of the circumstances,” base an

adverse credibility determination on inconsistencies in an asylum applicant’s statements

and other record evidence “without regard to whether” such inconsistencies go “to the

                                             2
heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey,
534 F.3d at 163–64.      Applying these principles here, we conclude that substantial

evidence does not support the agency’s finding that Zheng did not credibly demonstrate

past persecution in China. Because that adverse determination was the sole basis for its

denial of Zheng’s petition, remand is required.

       First, the record does not support the agency’s determination that Zheng’s testimony

was inconsistent regarding the number of beatings he suffered while detained in China in

2010. See Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006) (acknowledging that

evidence of beatings can suffice to demonstrate past persecution). Zheng testified that

officials beat him ten separate times when dissatisfied with his answers during

interrogations on the first day and second-to-last day of his week-long detention. The

agency concluded that this was inconsistent with Zheng’s denial on cross-examination to

several beatings on a single day. The record, however, does not support this conclusion.

When Zheng was asked, “[s]o, was it several beatings in a day?” he replied, “[s]eparately.”

C.A.R. 98. Contrary to the agency’s characterization, Zheng’s answer did not deny being

beaten several times in one day. Rather, it clarified, consistent with testimony he had

already given without prompting from his attorney, that his ten beatings were administered

on separate occasions over the course of the specified two days. Thus, the agency’s

inconsistency finding as to beatings is not supported by the record. See Lin Zhong v. U.S.

Dep’t of Justice, 480 F.3d 104, 129 (2d Cir. 2006) (rejecting inconsistency finding based

on mischaracterization of petitioner’s statements).



                                             3
       No different conclusion is warranted by Zheng’s written statement that he was

interrogated, beaten, and detained by police for one week, with no mention of the number

of times he was beaten. The agency faulted Zheng for failing to explain the omission, but

that conclusion is belied by the record. When asked why he did not mention ten separate

beatings in his written statement, Zheng testified, “I thought just the total of the beating.”

C.A.R. 99. The agency was not obliged to accept this explanation, see Cao He Lin v. U.S.

Dep’t of Justice, 428 F.3d 391, 403 (2d Cir. 2005), but its assertion that no explanation was

given indicates that the explanation was not considered, which was error, see Pavlova v.

INS, 441 F.3d 82, 89–90 (2d Cir. 2006) (holding that where “it is not apparent on the face

of the record that the [agency] has considered the applicant’s responses to the [agency’s]

credibility concerns, we do require the [agency] to say enough to allow us to understand,

and to review, the reasons for rejecting the applicant’s testimony”).

       Further, contrary to the agency’s determination, Zheng consistently testified that,

after his departure from China, family planning officials visited his family home regarding

family planning matters and police visited regarding his religious practice, which

comported with his written application reporting the same. Although Zheng consistently

testified that he did not know how often police visited his home after he left China, the IJ

repeatedly pressed him as to the frequency of the visits. Then, when Zheng estimated

“pretty often” or “two to three times a month,” the IJ identified the testimony as

inconsistent with Zheng’s written application, in which he made no similar statements.

C.A.R. 119. Under these circumstances, the omission of estimates from Zheng’s written

application that he made at the hearing only when pressed cannot support a finding of

                                              4
inconsistency.     Cf. Chung Sai Zheng v. Gonzales, 440 F.3d 76, 80 (2d Cir. 2006)

(concluding that IJ erred in finding that petitioner’s modified account conflicted with

earlier statements when record revealed that purported conflict resulted from government

attorney’s confusing questions).

         While the agency correctly noted that Zheng’s father’s letter omitted mention of any

police visits, we cannot confidently conclude that this omission alone sustains the agency’s

adverse credibility determination given the lack of support for other inconsistency findings

and the agency’s obligation “to evaluate inconsistencies in light of the ‘totality of the

circumstances.’”      Xiu Xia Lin v. Mukasey, 534 F.3d at 165 (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)); see Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 339 (2d Cir.

2006).

         Because the agency concluded that the determined inconsistencies were dispositive

of each of Zheng’s claims for asylum, withholding of removal, and CAT relief, remand is

required as to all three claims.

         For the foregoing reasons, the petition for review is GRANTED. The agency’s

order of removal is VACATED, and the case is REMANDED for further proceedings

consistent with this order. As we have completed our review, any stay of removal that the

Court previously granted in this petition is VACATED, and any pending motion for a stay

of removal in this petition is DISMISSED as moot.

                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk of Court




                                              5